Title: To George Washington from William Roberts, 25 November 1784
From: Roberts, William
To: Washington, George



Sir
Mount Vernon Mills Novr the 25th 1784

This is to acquint your Exsellency that I maid Aplacation to Mr Lund Washington Near three Months ago to Know if I was to Stay a nother Year in your Imploy or not, his Reply was that he New Nothing to the Contrary that He Amagend I was to Contenew As you had Said Nothing Conserning My Going Away, Which Caused me to Rest Quiet—But to acquint your

Exsellency that in your Absence to Richmon My Wife & I have had a Most unhapy falling out Which I Shall not Troble you with the Proticlers of No farther than this, I hapned To Git to Drinking one night as She thought Two much, & From one Cross Questune to a nother Matters were Carred to the Langth it has been Which Mr Lund Washington will Inform you For My part I am hartely Sorry in my Sole My wife appares to me to be the Same & I am of Apinion that we Shall Live More Happy than we have Dun for the fewter But My Time is Now Run out & Mr Washington Says hel Not Imploy Me any More for fare it Shold be against your Inclanation—Sir. I Shold think it hard to be Turnd out of Dors at this Seson of the year without the Lest Notes—Howaver I Shall Leve it to your Exsellencys Goodness as I have had no Notes to Git Into other Imploy Whather to Imploy Me one year More or Not—if you Mean to Imploy Me Pray Send me A Line As I may be out of pane For I Raly Doe Not want to Leve you, As I Have Livd So Long in the Imploy Without Flatery it has Caused Me to have A Real Regard for your Salf & Famaly —For the many past Favours that you have Dun Me a My first Comming to Virgenia. From Sir, your Exsellencys Most obt Servt

W:M. Roberts

